DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final office action filed on October 29, 2021 (the “October 29, 2021 Non-Final Office Action”).  Following the October 29, 2021 Non-Final Office Action, Applicant: (i) amended claims 1, 7, 10, 14, and 19; and (ii) canceled claims 6, 18, and 20, in an amendment filed on April 26, 2022 (the “April 26, 2022 Amendment”), see Applicant’s amended claims (pp. 2-6 of the April 26, 2022 Amendment).  Claims 1-5, 7-17, and 19, as recited in the April 26, 2022 Amendment, are currently pending and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(b)
Applicant’s arguments, see Applicant’s Remarks, p. 7, Claim Rejections under 35 U.S.C. § 112(b) Section, filed April 26, 2022, with respect to the rejections of claims 14-18 under 35 U.S.C. § 112(b), have been considered but they are moot in light of Applicant’s amendments to claim 14.  Therefore, the rejection of claims 14-18 under 35 U.S.C. § 112(b) cited in the October 29, 2021 Non-Final Office Action are withdrawn, because they are no longer necessary.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 7-10, Claim Rejections under 35 U.S.C. § 103 Section, filed April 26, 2022, with respect to rejections of claim 1-20 under 35 U.S.C. § 103, have been fully considered, but they are moot in light of Applicant’s amendments to independent claims 1, 10, and 19.   Therefore, the combinations of the references previously cited in the October 29, 2021 Non-Final Office Action, are not relied upon to teach the newly amended claim limitations in claims 1, 10, and 19.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Mohtar (Pub. No. US 2019/0266597); in view of:
- Nusbaum et al. (Pub. No. US 2018/0039744);
- Tran et al. (Pub. No. US 2018/0117447);
- Tabbaa et al. (Pub. No. US 2019/0228473); and
- Paradis et al. (Pub. No. US 2010/0185466).

Regarding claim 1,
	- Mohtar teaches:
		- a computer-implemented method for expediting processing of a payment for a patient’s healthcare service with a healthcare provider, comprising (Mohtar, paragraph [0005]; Paragraph [0005] computer methods, systems, and program products for executing healthcare transactions.):
			- issuing the patient a health token as cryptocurrency for future payment of the healthcare service, the health token being stored in a digital wallet on the computer device of the patient (Mohtar, paragraph [0047]; Paragraph [0047] teaches that the consumer via a user interface on the health insurance company device 202 to the healthcare service application 217 may purchase 207 (engage in a payment transaction for) a health related service from the healthcare provider using the second tier tokens (i.e., issuing the patient a health token as cryptocurrency for future payment of a healthcare service), which are placed in the encrypted digital wallet of the consumer (i.e., the token is stored in the digital wallet of the patient on the computer device).); and
			- receiving the health token from the healthcare provider after the healthcare provider: 1) renders the healthcare service, and 2) receives the health token from the patient for payment of the healthcare service (Mohtar, paragraphs [0044] and [0064]; Paragraph [0044] teaches that the healthcare provider via a user interface on the healthcare provider device 203 to the healthcare service application 217 may directly sell 210 (e.g., for other digital currency, U.S. currency, foreign government currency, fiat currency, and such) the first tier tokens to other service providers, consumers, and health insurance companies registered with the healthcare service application 217 (i.e., selling the tokens is interpreted as the equivalent of “receiving the health token form the healthcare provider”).  Paragraph [0064] teaches the healthcare service application 217 forwards 353 the payment transaction 341 to the health care provider via a user interface to the healthcare provider device 203.  The healthcare provider confirms the payment transaction 341 by signing the payment transaction 341 with the healthcare provider's private key 343. In response to the healthcare provider signing the payment transaction 341, the healthcare service application 217 transfers the payment amount from the digital wallet of the consumer to the digital wallet of the healthcare provider (i.e., receiving the health token from the patient for payment of the healthcare service).).
	- Mohtar does not explicitly teach a method, comprising:
		- prior to the healthcare service being rendered, displaying an exact out-of-pocket cost for the patient for the healthcare service at a display interface associated with a computer device of the patient;
		- embedding data pertaining to the healthcare service into the health token, the data including clinical encounter data for the healthcare service and approval rules for an approval of the healthcare service;
		- in response to the clinical encounter data meeting the approval rules, generating the approval of the healthcare service; and
- in response to the approval of the healthcare service, issuing a full payment to the healthcare provider for the healthcare service.
		- However, in analogous art of systems and methods for facilitating payment of healthcare services, Nusbaum teaches a method, comprising:
			- prior to the healthcare service being rendered, displaying an exact out-of-pocket cost for the patient for the healthcare service at a display interface associated with a computer device of the patient (Nusbaum, paragraphs [0052] and [0054]; Paragraph [0052] teaches that the display screen or the main screen 900 will obtain costs associated with the healthcare provider 14 and services rendered by the healthcare provider 14 so out-of-pocket costs can be accessed by both the system 10 and the patient 12 (i.e., displaying the out-of-pocket costs for the healthcare service to the patient on a display interface).  Paragraph [0054] teaches that this feature is beneficial for collecting out-of-pocket costs instantaneously at the time of service provided by the healthcare provider 14 to the patient 12, thereby minimizing post-appointment collection efforts and dramatically increasing cash flow to the healthcare provider 14.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for facilitating payment of healthcare services at the time of the effective filing date of the claimed invention to modify the method and system for executing healthcare transactions taught by Mohtar, to incorporate a step and feature directed to displaying the out-of-pocket costs for healthcare services to patients, as taught by Nusbaum, in order to collect out-of-pocket costs instantaneously at the time of service provided by the healthcare provider to the patient, thereby minimizing post-appointment collection efforts and dramatically increasing cash flow to the healthcare provider. See Nusbaum, paragraph [0054]; see also MPEP § 2143 G.
	- Further, in analogous art of smart devices which utilize blockchain technology, Tran teaches a method, comprising:
		- embedding data pertaining to the healthcare service into the health token, the data including clinical encounter data for the healthcare service (Tran, paragraphs [0364] and [0946]; Paragraph [0946] teaches that other relevant information may also be embedded into the data tokens (i.e., embedding data into the tokens).  Any and all of the above data may also be embedded or included in entries that are added to the blockchain ledger (i.e., embedding data into the tokens).  For example, paragraph [0364] teaches that the data on the health blockchains can be health data analysis and alerts and telemedicine and home health visit data sharing (i.e., the embedded data described in paragraph [0946] may pertain to telemedicine and home health visit data, which is the equivalent to “clinical encounter for a healthcare service data”).  Paragraph [0364] further teaches that this feature is beneficial for making make healthcare data easily accessible with relatively minimal privacy and hack risks.).
Therefore, it would have been obvious to one of ordinary skill in the art of smart devices which utilize blockchain technology at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of Nusbaum, to incorporate a step and feature directed to embedding healthcare data in a token, as taught by Tran, in order to make healthcare data easily accessible with relatively minimal privacy and hack risks. See Tran, paragraph [0364]; see also MPEP § 2143 G.
	- Still further, in analogous art of methods and systems for facilitating healthcare transactions, Tabbaa teaches a method, comprising:
		- embedding data pertaining to approval rules for an approval of the healthcare service (Tabbaa, paragraphs [0015] and [0045]; Paragraph [0045] teaches an electronic Database within the scope of the present disclosure is created, updated, and stored on the network system as described herein.  The electronic Database is searched using software having one or more user inputs disclosed herein to provide system outputs for use in preparing and submitting the information required for approval of a medical procedure (i.e., embedding approval rules for an approval of the healthcare service).  In some cases, the system outputs are used to create a checklist or summary (i.e., approval rules), and in other cases, the outputs are used to create a LOMN [a “Letter of Medical Necessity” – see paragraph [0015]].  Paragraph [0015] teaches that this feature is beneficial for providing an efficient and effective way to submit material to an insurance company in a document to support why treatment is medically necessary for a patient and to specifically address information necessitated by the insurance company.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for facilitating healthcare transactions at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Nusbaum and Tran, to incorporate a step and feature directed to embedding approval rules which describe the information that is required for approval of a medical procedure, as taught by Tabbaa, in order to (i) provide an efficient and effective way to submit material to an insurance company in a document to support why treatment is medically necessary for a patient; and (ii) specifically address information necessitated by the insurance company. See Tabbaa, paragraph [0015]; see also MPEP § 2143 G.
	- Yet still further, in analogous art of methods and systems for tracking and facilitating health-related transactions, Paradis teaches a method, comprising:
		- in response to the clinical encounter data meeting the approval rules, generating the approval of the healthcare service (Paradis, paragraphs [0097] and [0098]; Paragraph [0097] teaches that the authorization server 220 approves a request by one individual for a particular healthcare-related good or service--such as Betty Johnson’s request for payment of a prescription for Oxycodone or John Smith's request for payment of an X-ray.  For example, the authorization server 220 may have determined that based upon received information, an entry existed in the data accessible to the authorization server 220 identifying both the received identifications of goods or services and an instruction to authorize payment of such items. (i.e., determining that the clinical encounter data meets the approval rules).  Paragraph [0098] further teaches that authorization server transmits, to the payment terminal, an approval of the transfer of the at least a portion of the insurance settlement funds, responsive to a determination that the at least one of the CPT code, the ICD code, the FDA drug identifier, the HCPCS, and the CMS-recognized expense code identifies at least one of a healthcare-related service and a healthcare-related good approved for purchase by the recipient and that the recipient is authorized to receive the at least one of the healthcare-related service and the healthcare-related good from the identified provider (308) (i.e., generating the approval of the healthcare service in response to determining that the clinical encounter data meets the approval rules). In one embodiment, the authorization server 220 transmits the approval to the payment terminal 202 over a network 104. (i.e., determining if the healthcare service is approved).); and
- in response to the approval of the healthcare service, issuing a full payment to the healthcare provider for the healthcare service (Paradis, paragraphs [0089], [0097], [0098], and [0101]; Paragraph [0097] teaches that the authorization server 220 is able to approve a request by one individual for a particular healthcare-related good or service.  Paragraph [0098] teaches that the authorization server transmits, to the payment terminal, an approval of the transfer of the at least a portion of the insurance settlement funds, responsive to a determination that the at least one of the CPT code, the ICD code, the FDA drug identifier, the HCPCS, and the CMS-recognized expense code identifies at least one of a healthcare-related service and a healthcare-related good approved for purchase by the recipient and that the recipient is authorized to receive the at least one of the healthcare-related service and the healthcare-related good from the identified provider (308) (i.e., approving the healthcare service). In one embodiment, the authorization server 220 transmits the approval to the payment terminal 202 over a network 104 (i.e., transmitting the approval notifies the payment terminal that the healthcare service is approved and payment is authorized).  Paragraph [0089] teaches that a fee is transmitted to the payment terminal 202 (i.e., issuing a full payment to the healthcare provider for the approved healthcare service).  Paragraph [0101] teaches that this feature is beneficial for tracking health-related spending for validation of benefit claims.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for tracking and facilitating health-related transactions at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Nusbaum; Tran; and Tabbaa, to incorporate steps and features directed to (i) determining whether to approve healthcare services, and (ii) issuing full payment for approved healthcare services, as taught by Paradis, in order to track health-related spending for validation of benefit claims. See Paradis, paragraph [0101]; see also MPEP § 2143 G.

Regarding claim 2,
	- The combination of: Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; and Paradis, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
	- Nusbaum further teaches a method, further comprising:
		- collecting from the patient a payment including the out-of-pocket cost for the healthcare service prior to issuing the health token to the patient (Nusbaum, paragraph [0040]; Paragraph [0040] teaches that in step 700, the system 10 then automatically draws an out-of-pocket payment amount of the patient from one of the payment accounts stored in the system 10 by the patient 12 (i.e., collecting form the patient a payment including the out-of-pocket cost for the healthcare service prior to issuing the health token to the patient) and transfers the payment amount to the healthcare provider 14, in step 800.).
The motivations and rationales for modifying the method and system for executing healthcare transactions taught by Mohtar, in view of: Nusbaum; Tran; Tabbaa; and Paradis, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and is incorporated herein by reference.

Regarding claim 4,
	- The combination of: Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; and Paradis, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
	- Mohtar teaches a method, wherein:
		- the method is at least partially performed using a payer computer device associated with a payer for the healthcare service (Mohtar, paragraph [0059]; Paragraph [0059] teaches that the system 300 further includes a registered health insurance company of the healthcare service application 217 (i.e., a payer for the healthcare service) that is communicatively coupled with the healthcare service server 201 via a health insurance company device 204 (e.g., mobile phone, tablet, personal computer, and such) (i.e., a payer computer device).).
The motivations and rationales for modifying the method and system for executing healthcare transactions taught by Mohtar, in view of: Nusbaum; Tran; Tabbaa; and Paradis, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and is incorporated herein by reference.

Regarding claim 5,
	- The combination of: Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; and Paradis, teaches the limitations of claim 4 (which claim 5 depends on), as described above.
	- Mohtar teaches a method, wherein:
		- the payer is a healthcare insurer with which the patient has a healthcare plan (Mohtar, paragraph [0048]; Paragraph [0048] teaches that the consumer via a user interface on the health insurance company device 202 to the healthcare service application 217 may purchase 215 the second tier tokens from the health insurance company (i.e., the payer is a healthcare insurer).  In some embodiments, the consumer may alternatively or additionally subscribe 216 to a plan with the health insurance company (i.e., the patient has a healthcare plan with the healthcare insurer) to obtain the second tier tokens (or in some embodiments first tier tokens) at a fixed interval and price from the health insurance company.).
The motivations and rationales for modifying the method and system for executing healthcare transactions taught by Mohtar, in view of: Nusbaum; Tran; Tabbaa; and Paradis, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and is incorporated herein by reference.

Regarding claim 19,
		- Mohtar teaches:
			- a computer-implemented method for expediting processing of a payment for a patient’s healthcare service with a healthcare provider, comprising (Mohtar, paragraph [0005]; Paragraph [0005] computer methods, systems, and program products for executing healthcare transactions.):
				- providing the patient with a list of healthcare services at a display interface of a computer device of the patient (Mohtar, paragraph [0060]; Paragraph [0060] teaches that the registered consumer via a user interface on the consumer device 202 (i.e., a display interface) to the healthcare service application 217 consults a published list of published healthcare cryptocurrency prices for healthcare services within the consumer’s area (i.e., providing a list of healthcare services to the patient).  The healthcare service application 217 may generate the list based on payment transactions (in healthcare cryptocurrency) recorded on the blockchain for healthcare services previously performed in the consumer’s area.);
				- prior to the healthcare service being rendered, issuing the patient a health token for future payment of the healthcare service, the health token being generated using blockchain technology and being stored in the patient’s computer device (Mohtar, paragraphs [0032] and [0047]; Paragraph [0032] teaches that the server computers 160 of the healthcare service system 100 may be configured to include the server 201 of FIGS. 2A-3B that executes the healthcare service application 217, which generates, distributes, and manages digital healthcare cryptocurrency (i.e., generating the health tokens) purchased and exchanged between consumers, healthcare providers, and healthcare companies (as shown in FIGS. 2A-2C). The server 201 (via the healthcare service application 217) also executes and records in the blockchain healthcare payment transactions between a user and a healthcare provider (as shown in FIGS. 3A-3B) (i.e., the token is generated using blockchain technology).  Paragraph [0047] teaches that the consumer via a user interface on the health insurance company device 202 to the healthcare service application 217 may purchase 207 (engage in a payment transaction for) a health related service from the healthcare provider using the second tier tokens (i.e., issuing the patient a health token as cryptocurrency for future payment of a healthcare service), which are placed in the encrypted digital wallet of the consumer (i.e., the token is stored in the digital wallet of the patient on the computer device).); and
			- receiving the health token from the healthcare provider after the healthcare provider renders the healthcare service, receives the health token from the patient for payment of the healthcare service, and embeds data pertaining to the healthcare service into the health token (Mohtar, paragraphs [0044] and [0064]; Paragraph [0044] teaches that the healthcare provider via a user interface on the healthcare provider device 203 to the healthcare service application 217 may directly sell 210 (e.g., for other digital currency, U.S. currency, foreign government currency, fiat currency, and such) the first tier tokens to other service providers, consumers, and health insurance companies registered with the healthcare service application 217 (i.e., selling the tokens is interpreted as the equivalent of “receiving the health token form the healthcare provider”).  Paragraph [0064] teaches the healthcare service application 217 forwards 353 the payment transaction 341 to the health care provider via a user interface to the healthcare provider device 203.  The healthcare provider confirms the payment transaction 341 by signing the payment transaction 341 with the healthcare provider's private key 343. In response to the healthcare provider signing the payment transaction 341, the healthcare service application 217 transfers the payment amount from the digital wallet of the consumer to the digital wallet of the healthcare provider (i.e., receiving the health token from the patient for payment of the healthcare service).).
		- Mohtar does not explicitly teach a method, comprising:
			- presenting the patient with an exact out-of-pocket cost for each of the healthcare services at the display interface;
			- allowing the patient to select a desired healthcare service from the list;
			- collecting from the patient a payment corresponding to the out-of-pocket cost for the selected healthcare service if the selected healthcare service includes an out-of-pocket cost;
			- embeds data pertaining to healthcare service into the token, the data including clinical encounter data for the healthcare service and approval rules for an approval of the healthcare service;
- in response to the clinical encounter data meeting the approval rules, generating the approval of the healthcare service; and
- in response to the approval of the healthcare service, providing a full payment to the healthcare provider for the healthcare service.
		- However, in analogous art of systems and methods for facilitating payment of healthcare services, Nusbaum teaches a method, comprising:
			- presenting the patient with an exact out-of-pocket cost for each of the healthcare services at the display interface (Nusbaum, paragraph [0052]; Paragraph [0052] teaches that the display screen or the main screen 900 will obtain costs associated with the healthcare provider 14 and services rendered by the healthcare provider 14 so out-of-pocket costs can be accessed by both the system 10 and the patient 12 (i.e., presenting the out-of-pocket costs for the healthcare service to the patient on a display interface).); and
- collecting from the patient a payment corresponding to the out-of-pocket cost for the selected healthcare service if the selected healthcare service includes an out-of-pocket cost (Nusbaum, paragraphs [0040] and [0054]; Paragraph [0040] teaches that in step 700, the system 10 then automatically draws an out-of-pocket payment amount of the patient from one of the payment accounts stored in the system 10 by the patient 12 (i.e., collecting form the patient a payment including the out-of-pocket cost for the healthcare service prior to issuing the health token to the patient) and transfers the payment amount to the healthcare provider 14, in step 800.).  Paragraph [0054] teaches that this feature is beneficial for collecting out-of-pocket costs instantaneously at the time of service provided by the healthcare provider 14 to the patient 12, thereby minimizing post-appointment collection efforts and dramatically increasing cash flow to the healthcare provider 14.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for facilitating payment of healthcare services at the time of the effective filing date of the claimed invention to modify the method and system for executing healthcare transactions taught by Mohtar, to incorporate steps and features directed to (i) displaying the out-of-pocket costs for healthcare services to patients, and (ii) automatically collecting the out-of-pocket costs for the healthcare services from the patient, as taught by Nusbaum, in order to collect out-of-pocket costs instantaneously at the time of service provided by the healthcare provider to the patient, thereby minimizing post-appointment collection efforts and dramatically increasing cash flow to the healthcare provider. See Nusbaum, paragraph [0054]; see also MPEP § 2143 G.
	- Further, in analogous art of smart devices which utilize blockchain technology, Tran teaches a method, comprising:
		- embedding data pertaining to the healthcare service into the health token, the data including clinical encounter data for the healthcare service (Tran, paragraphs [0364] and [0946]; Paragraph [0946] teaches that other relevant information may also be embedded into the data tokens (i.e., embedding data into the tokens).  Any and all of the above data may also be embedded or included in entries that are added to the blockchain ledger (i.e., embedding data into the tokens).  For example, paragraph [0364] teaches that the data on the health blockchains can be health data analysis and alerts and telemedicine and home health visit data sharing (i.e., the embedded data described in paragraph [0946] may pertain to telemedicine and home health visit data, which is the equivalent to “clinical encounter for a healthcare service data”).  Paragraph [0364] further teaches that this feature is beneficial for making make healthcare data easily accessible with relatively minimal privacy and hack risks.).
Therefore, it would have been obvious to one of ordinary skill in the art of smart devices which utilize blockchain technology at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of Nusbaum, to incorporate a step and feature directed to embedding healthcare data in a token, as taught by Tran, in order to make healthcare data easily accessible with relatively minimal privacy and hack risks. See Tran, paragraph [0364]; see also MPEP § 2143 G.
		- Still further, in analogous art of methods and systems for facilitating healthcare transactions, Tabbaa teaches a method, further comprising:
			- allowing the patient to select a desired healthcare service from the list (Tabbaa, paragraphs [0015] and [0028]; Paragraph [0028] teaches that the user inputs include the insurance company where coverage is sought and the medical procedure, treatment or medicine for what coverage is being requested (i.e., allowing the patient to select the healthcare service).); and
			- embedding data pertaining to approval rules for an approval of the healthcare service (Tabbaa, paragraphs [0015] and [0045]; Paragraph [0045] teaches an electronic Database within the scope of the present disclosure is created, updated, and stored on the network system as described herein.  The electronic Database is searched using software having one or more user inputs disclosed herein to provide system outputs for use in preparing and submitting the information required for approval of a medical procedure (i.e., embedding approval rules for an approval of the healthcare service).  In some cases, the system outputs are used to create a checklist or summary (i.e., approval rules), and in other cases, the outputs are used to create a LOMN [a “Letter of Medical Necessity” – see paragraph [0015]].  Paragraph [0015] teaches that this feature is beneficial for providing an efficient and effective way to submit material to an insurance company in a document to support why treatment is medically necessary for a patient and to specifically address information necessitated by the insurance company.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for facilitating healthcare transactions at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Nusbaum and Tran, to incorporate steps and features directed to (i) allowing the user to select a desired healthcare service for requesting coverage, and (ii) embedding approval rules onto a healthcare token, as taught by Tabbaa, in order to (1) provide an efficient and effective way to submit material to an insurance company in a document to support why treatment is medically necessary for a patient; and (2) specifically address information necessitated by the insurance company. See Tabbaa, paragraph [0015]; see also MPEP § 2143 G.
	- Yet still further, in analogous art of methods and systems for tracking and facilitating health-related transactions, Paradis teaches a method, comprising:
		- in response to the clinical encounter data meeting the approval rules, generating the approval of the healthcare service (Paradis, paragraphs [0097] and [0098]; Paragraph [0097] teaches that the authorization server 220 approves a request by one individual for a particular healthcare-related good or service--such as Betty Johnson’s request for payment of a prescription for Oxycodone or John Smith's request for payment of an X-ray.  For example, the authorization server 220 may have determined that based upon received information, an entry existed in the data accessible to the authorization server 220 identifying both the received identifications of goods or services and an instruction to authorize payment of such items. (i.e., determining that the clinical encounter data meets the approval rules).  Paragraph [0098] further teaches that authorization server transmits, to the payment terminal, an approval of the transfer of the at least a portion of the insurance settlement funds, responsive to a determination that the at least one of the CPT code, the ICD code, the FDA drug identifier, the HCPCS, and the CMS-recognized expense code identifies at least one of a healthcare-related service and a healthcare-related good approved for purchase by the recipient and that the recipient is authorized to receive the at least one of the healthcare-related service and the healthcare-related good from the identified provider (308) (i.e., generating the approval of the healthcare service in response to determining that the clinical encounter data meets the approval rules). In one embodiment, the authorization server 220 transmits the approval to the payment terminal 202 over a network 104. (i.e., determining if the healthcare service is approved).); and
- in response to the approval of the healthcare service, issuing a full payment to the healthcare provider for the healthcare service (Paradis, paragraphs [0089], [0097], [0098], and [0101]; Paragraph [0097] teaches that the authorization server 220 is able to approve a request by one individual for a particular healthcare-related good or service.  Paragraph [0098] teaches that the authorization server transmits, to the payment terminal, an approval of the transfer of the at least a portion of the insurance settlement funds, responsive to a determination that the at least one of the CPT code, the ICD code, the FDA drug identifier, the HCPCS, and the CMS-recognized expense code identifies at least one of a healthcare-related service and a healthcare-related good approved for purchase by the recipient and that the recipient is authorized to receive the at least one of the healthcare-related service and the healthcare-related good from the identified provider (308) (i.e., approving the healthcare service). In one embodiment, the authorization server 220 transmits the approval to the payment terminal 202 over a network 104 (i.e., transmitting the approval notifies the payment terminal that the healthcare service is approved and payment is authorized).  Paragraph [0089] teaches that a fee is transmitted to the payment terminal 202 (i.e., issuing a full payment to the healthcare provider for the approved healthcare service).  Paragraph [0101] teaches that this feature is beneficial for tracking health-related spending for validation of benefit claims.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for tracking and facilitating health-related transactions at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Nusbaum; Tran; and Tabbaa, to incorporate steps and features directed to (i) determining whether to approve healthcare services, and (ii) issuing full payment for approved healthcare services, as taught by Paradis, in order to track health-related spending for validation of benefit claims. See Paradis, paragraph [0101]; see also MPEP § 2143 G.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Mohtar (Pub. No. US 2019/0266597); as modified in view of: Nusbaum et al. (Pub. No. US 2018/0039744); Tran et al. (Pub. No. US 2018/0117447); Tabbaa et al. (Pub. No. US 2019/0228473); and Paradis et al. (Pub. No. US 2010/0185466), as applied to claim 1 above, and further in view of:
- Wagner (Pub. No. US 2019/0363870).

	Regarding claim 3,
		- The combination of: Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; and Paradis, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
		- The combination of: Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; and Paradis, does not explicitly teach a method, wherein:
- issuing the patient the health tokens comprises activating the health token if the patient does not have an out-of-pocket cost for the healthcare service.
		- However, in analogous art of methods and systems for facilitating electronic transactions, Wagner teaches a method, wherein:
			- issuing the patient the health tokens comprises activating the health token if the patient does not have an out-of-pocket cost for the healthcare service (Wagner, paragraphs [0007] and [0071]; Paragraph [0071] teaches a mobile wallet application 214 which may comprise code enabling the first computer 200 to manage tokens.  For example, paragraph [0071] further teaches that the mobile wallet application 214 may comprise code enabling the processor 202 to display a graphical user interface (GUI) that enables a user to activate token related functionality (i.e., issuing the tokens comprises activating the tokens).  Further, the mobile wallet application 214 may comprise code enabling the first computer 200 to send tokens to an access terminal, for example, during a transaction with a merchant.  Paragraph [0007] teaches that this feature is beneficial for improving the speed, efficiency, and reliability of transaction protocols.).
	Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for facilitating electronic transactions at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; and Paradis, to incorporate a step and feature directed to activating tokens when they are sent to a user, as taught by Wagner, in order to improve the speed, efficiency, and reliability of transaction protocols. See Wagner, paragraph [0007]; see also MPEP § 2143 G.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Mohtar (Pub. No. US 2019/0266597); as modified in view of: Nusbaum et al. (Pub. No. US 2018/0039744); Tran et al. (Pub. No. US 2018/0117447); Tabbaa et al. (Pub. No. US 2019/0228473); and Paradis et al. (Pub. No. US 2010/0185466), as applied to claim 6 above, and further in view of:
- Inotay et al. (Pub. No. US 2015/0269559).

Regarding claim 7,
		- The combination of: Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; and Paradis, teaches the limitations of claim 5 (which claim 7 depends on), as described above.
		- Mohtar teaches a method, further comprising:
			- a computer-downloadable health token application to the healthcare provider (Mohtar, paragraphs [0028] and [0032]; Paragraph [0028] teaches that the method utilizes a computer application (i.e., a computer-downloadable health token application) that establishes relationships between consumers, healthcare providers, and health insurance companies and facilitates digital distribution of the two-tiers of healthcare cryptocurrency based on the established relationships.  For example, paragraph [0032] teaches that the server computers 160 may be configured to further include a healthcare provider server 203 of FIGS. 2A-3B, which communication (via the healthcare service application 217 (i.e., a computer-downloadable health token application)) with consumers to acquire payment of healthcare cryptocurrency for healthcare services and with healthcare insurance companies to sell acquired healthcare cryptocurrency (i.e., the computer-downloadable health token application is used by healthcare providers).).
		- The combination of: Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; and Paradis, does not explicitly teach a method, further comprising a health token application that allows the healthcare provider to:
			- scan the health token stored in the patient's digital wallet after rendering the healthcare service, embed the data into the health token, and to submit the health token to the payer for redemption at a provider computer device.
		- However, in analogous art of token authorization methods and systems, Inotay teaches a method, comprising:
			- scanning the health token stored in the patient’s digital wallet after rendering the healthcare service (Inotay, paragraph [0153]; Paragraph [0153] teaches that the generated token is associated with the authorization such that when the token is scanned by a payee (i.e., scanning the health token stored in the patient’s digital wallet), the token server, such as via the authorizer, may transmit the authorization advice request or request to make payment based on the approved authorization request.);
- embedding the data into the health token (Inotay, paragraph [0153]; Paragraph [0153] teaches that the token generator may generate a token encoding any data (i.e., embedding data into the token) to identify or represent the approved authorization request and/or the payment amount via the payment instrument.); and
- submitting the health token to the payer for redemption at a provider computer device (Inotay, paragraphs [0146], [0147], and [0152]; Paragraph [0146] teaches that the token generator sends a request or communication to the authorizer to authorize the payment amount via the payment instrument.  The token generator may receive a response or indicator from the authorizer that such payment amount has been approved or authorized.  Responsive to the approval or authorization, the token generator generates a token to represent the payment amount via the payment instruction, such as a single use payment token.  Paragraph [0147] further teaches that the authorizer 814 may be configured to receive a token, such as a token scanned from the payee client 102 and transmitted to the token server (i.e., submitting the scanned token to the payer).  In some implementations, the server and/or authorizer 814 receives the scanned token from the payee client 102.  Paragraph [0152] teaches that these features are beneficial for securing the funds on a payment instrument and ensuring the funds are available to complete a transaction.).
Therefore, it would have been obvious to one of ordinary skill in the art of token authorization methods and systems at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; and Paradis, to incorporate steps and features directed to: (1) scanning the tokens; (2) embedding data onto the tokens; and (3) submitting the tokens to the payer, as taught by Inotay, in order to: (i) secure the funds on a payment instrument; and (ii) ensure the funds are available to complete a transaction. See Inotay, paragraph [0152]; see also MPEP § 2143 G.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Mohtar (Pub. No. US 2019/0266597); as modified in view of: Nusbaum et al. (Pub. No. US 2018/0039744); Tran et al. (Pub. No. US 2018/0117447); Tabbaa et al. (Pub. No. US 2019/0228473); Paradis et al. (Pub. No. US 2010/0185466); and Inotay et al. (Pub. No. US 2015/0269559), as applied to claim 7 above, and further in view of:
- Howard (Pub. No. US 2017/0364914).

Regarding claim 8,
- The combination of: Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; Paradis; and Inotay, teaches the limitations of claim 7 (which claim 8 depends on), as described above.
- The combination of: Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; Paradis; and Inotay, does not explicitly teach a method, further comprising using the health token application at the payer computer to:
	- view the health token received from the healthcare provider, view the data embedded on the health token, and determine if the data embedded in the health token satisfies the approval rules.
- However, in analogous art of token authorization methods and systems, Howard teaches a method, comprising:
	- viewing the health token received from the healthcare provider (Howard, paragraph [0068]; Paragraph [0068] teaches that the initial token may be displayed on a display screen of a communication device (i.e., viewing the health token) as a machine-readable code.);
- viewing the data embedded on the health token (Howard, paragraph [0061]; Paragraph [0061] teaches that that user may present the master token 306 to the merchant via the access device 308 in order to complete the transaction.  Upon receiving the master token 306, the access device 308 may communicate the master token 306 to a resource provider computer 310.  The resource provider computer 310 may subsequently generate an authorization request message that include information related to the transaction (i.e., viewing the data embedded on the health token) as well as the master token 306.); and
- determining if the data embedded in the health token satisfies the approval rules (Howard, paragraph [0092]; Paragraph [0092] teaches that at S618, each of the secondary authorization computers 104 may resolve the initial tokens into their associated real credentials and may determine whether or not to approve the portion of the transaction associated with the secondary authorization request (i.e., determining if the data satisfies the approval rules).  Paragraph [0092] teaches that this features is beneficial for determining and declining authorization requests if there is a high likelihood of fraud.).
	Therefore, it would have been obvious to one of ordinary skill in the art of token authorization methods and systems at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; Paradis; and Inotay, to incorporate steps and features directed to: (1) displaying the token; (2) displaying the information associated with the token; and (3) determining if the data associated with the token should be approved, as taught by Howard, in order to determine and decline authorization requests if there is a high likelihood of fraud. See Howard, paragraph [0092]; see also MPEP § 2143 G.

	Regarding claim 9,
		- The combination of: Mohtar, as modified in view of: Nusbaum; Tran; Tabbaa; Paradis; Inotay; and Howard, teaches the limitations of claim 8 (which claim 9 depends on), as described above.
		- Mohtar teaches a method, further comprising:
			- obtaining the health token for payment of the healthcare service at the patient’s computing device (Mohtar, paragraph [0056]; Paragraph [0056] teaches that a consumer 202 interested in purchasing healthcare services at the determined prices may communicate (via a user interface on the computer computing device 202 to the healthcare service application 217) to execute a purchase transaction 249 of an amount of healthcare cryptocurrency 255 at the determined price.  Upon completion of the purchase, the sales and pricing sector module 241 puts the purchased amount of healthcare cryptocurrency 255 in the encrypted digital wallet couple to the consumer’s healthcare service account (i.e., obtaining the health token for payment of the healthcare service at the patient’s computing device).).
		- Nusbaum teaches a method, further comprising:
			- viewing the out-of-pocket cost for the healthcare service (Nusbaum, paragraph [0052]; Paragraph [0052] teaches that the display screen or the main screen 900 will obtain costs associated with the healthcare provider 14 and services rendered by the healthcare provider 14 so out-of-pocket costs can be accessed by both the system 10 and the patient 12 (i.e., displaying the out-of-pocket costs for the patient to view).); and
- paying any out-of-pocket cost for the healthcare service (Nusbaum, paragraph [0040]; Paragraph [0040] teaches that in step 700, the system 10 then automatically draws an out-of-pocket payment amount of the patient from one of the payment accounts stored in the system 10 by the patient 12 and transfers the payment amount to the healthcare provider 14, in step 800 (i.e., paying the out-of-pocket costs for the healthcare service).).
		- Tabbaa teaches a method, further comprising:
			- selecting the healthcare service (Tabbaa, paragraph [0028]; Paragraph [0028] teaches that the user inputs include the insurance company where coverage is sought and the medical procedure, treatment or medicine for what coverage is being requested (i.e., selecting the healthcare service).).
	The motivations and rationales for modifying the method and system for executing healthcare transactions taught by Mohtar, in view of: Nusbaum; Tran; Tabbaa; Paradis; Inotay; and Howard, described in the analysis of the obviousness rejections of claims 1 and 6-8 above similarly apply to this obviousness rejection, and is incorporated herein by reference.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Mohtar (Pub. No. US 2019/0266597); in view of:
- Tran et al. (Pub. No. US 2018/0117447);
- Tabbaa et al. (Pub. No. US 2019/0228473); and
- Paradis et al. (Pub. No. US 2010/0185466).

	Regarding claim 10,
		- Mohtar teaches:
			- a health token system for expediting processing of a payment for a patient’s healthcare service with a healthcare provider, comprising (Mohtar, paragraph [0005]; Paragraph [0005] computer methods, systems, and program products for executing healthcare transactions.):
				- a blockchain network including at least a payer computer device associated with a payer, a provider computer device associated with the healthcare provider, and a patient computer device associated with the patient (Mohtar, paragraphs [0004] and [0057]-[0059]; Paragraph [0004] teaches that the system facilitates the healthcare payment transactions in a blockchain (i.e., a blockchain network), and using blockchain technology provides layers of security, interaction, and transparency in real-time.  Paragraph [0057] teaches that the system 300 further includes a registered consumer (user) of the healthcare service application 217 that is communicatively coupled with the healthcare service server 201 via a consumer device 202 (e.g., mobile phone, tablet, personal computer, and such) (i.e., a patient computer device associated with the patient).  Paragraph [0058] teaches that the registered healthcare provider communicates with the healthcare service application 217 through a user interface on the healthcare provider device 203 (i.e., a provider computer device associated with the healthcare provider) to the healthcare service application 217.  Paragraph [0059] teaches that the registered health insurance company communicates with the healthcare service application 217 through a user interface on the healthcare provider device 203 (i.e., a payer computer device associated with a payer) to the healthcare service application 217.);
				- a patient interface module associated with the payer computer device configured to issue the patient a health token as cryptocurrency for payment of the healthcare service prior to the healthcare service being rendered, the health token being stored in a digital wallet on the patient’s computer device (Mohtar, paragraph [0047]; Paragraph [0047] teaches that the consumer via a user interface on the health insurance company device 202 (i.e., a patient interface module associated with the payer computer device) to the healthcare service application 217 may purchase 207 (engage in a payment transaction for) a health related service from the healthcare provider using the second tier tokens (i.e., issuing the patient a health token as cryptocurrency for future payment of a healthcare service), which are placed in the encrypted digital wallet of the consumer (i.e., the token is stored in the digital wallet of the patient on the computer device).); and
				- a provider interface module associated with the payer computer device configured to receive the health token from the provider computer device after the healthcare provider renders the healthcare service and receives the health token from the patient for payment of the healthcare service (Mohtar, paragraphs [0044] and [0064]; Paragraph [0044] teaches that the healthcare provider via a user interface on the healthcare provider device 203 (i.e., a provider interface module) to the healthcare service application 217 may directly sell 210 (e.g., for other digital currency, U.S. currency, foreign government currency, fiat currency, and such) the first tier tokens to other service providers, consumers, and health insurance companies (i.e., the provider interface module is associated with the payer computer devices) registered with the healthcare service application 217 (i.e., selling the tokens is interpreted as the equivalent of “receiving the health token form the healthcare provider”).  Paragraph [0064] teaches the healthcare service application 217 forwards 353 the payment transaction 341 to the health care provider via a user interface to the healthcare provider device 203.  The healthcare provider confirms the payment transaction 341 by signing the payment transaction 341 with the healthcare provider's private key 343. In response to the healthcare provider signing the payment transaction 341, the healthcare service application 217 transfers the payment amount from the digital wallet of the consumer to the digital wallet of the healthcare provider (i.e., receiving the health token from the patient for payment of the healthcare service).).
		- Mohtar does not explicitly teach a system, comprising:
			- the health token including clinical encounter data for the healthcare service and approval rules for an approval of the healthcare service; and
			- an approval module associated with the payer computer device configured to generate an approval of the healthcare service in response to the clinical encounter data meeting the approval rules, and to approve issuance of a full payment to the healthcare provider for the healthcare service in response to the approval.
		- However, in analogous art of smart devices which utilize blockchain technology, Tran teaches a method, comprising:
		- the health token including clinical encounter data for the healthcare service (Tran, paragraphs [0364] and [0946]; Paragraph [0946] teaches that other relevant information may also be embedded into the data tokens (i.e., embedding data into the tokens).  Any and all of the above data may also be embedded or included in entries that are added to the blockchain ledger (i.e., embedding data into the tokens).  For example, paragraph [0364] teaches that the data on the health blockchains can be health data analysis and alerts and telemedicine and home health visit data sharing (i.e., the embedded data described in paragraph [0946] may pertain to telemedicine and home health visit data, which is the equivalent to “clinical encounter for a healthcare service data”).  Paragraph [0364] further teaches that this feature is beneficial for making make healthcare data easily accessible with relatively minimal privacy and hack risks.).
Therefore, it would have been obvious to one of ordinary skill in the art of smart devices which utilize blockchain technology at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, to incorporate a step and feature directed to embedding healthcare data in a token, as taught by Tran, in order to make healthcare data easily accessible with relatively minimal privacy and hack risks. See Tran, paragraph [0364]; see also MPEP § 2143 G.
	- Still further, in analogous art of methods and systems for facilitating healthcare transactions, Tabbaa teaches a method, comprising:
		- the health token including approval rules for an approval of the healthcare service (Tabbaa, paragraphs [0015] and [0045]; Paragraph [0045] teaches an electronic Database within the scope of the present disclosure is created, updated, and stored on the network system as described herein.  The electronic Database is searched using software having one or more user inputs disclosed herein to provide system outputs for use in preparing and submitting the information required for approval of a medical procedure (i.e., embedding approval rules for an approval of the healthcare service).  In some cases, the system outputs are used to create a checklist or summary (i.e., approval rules), and in other cases, the outputs are used to create a LOMN [a “Letter of Medical Necessity” – see paragraph [0015]].  Paragraph [0015] teaches that this feature is beneficial for providing an efficient and effective way to submit material to an insurance company in a document to support why treatment is medically necessary for a patient and to specifically address information necessitated by the insurance company.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for facilitating healthcare transactions at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of Tran, to incorporate a step and feature directed to embedding approval rules which describe the information that is required for approval of a medical procedure, as taught by Tabbaa, in order to (i) provide an efficient and effective way to submit material to an insurance company in a document to support why treatment is medically necessary for a patient; and (ii) specifically address information necessitated by the insurance company. See Tabbaa, paragraph [0015]; see also MPEP § 2143 G.
	- Yet still further, in analogous art of methods and systems for tracking and facilitating health-related transactions, Paradis teaches a method, comprising:
		- an approval module associated with the payer computer device configured to generate an approval the healthcare service in response to the clinical encounter data meeting the approval rules (Paradis, paragraph [0098]; Paragraph [0098] teaches that the authorization server (i.e., an approval module) transmits, to the payment terminal, an approval of the transfer of the at least a portion of the insurance settlement funds, responsive to a determination that the at least one of the CPT code, the ICD code, the FDA drug identifier, the HCPCS, and the CMS-recognized expense code identifies at least one of a healthcare-related service and a healthcare-related good approved for purchase by the recipient and that the recipient is authorized to receive the at least one of the healthcare-related service (i.e., generating an approval of the healthcare service in response to a determination that the clinical encounter data meets the approval rules) and the healthcare-related good from the identified provider (308).  In one embodiment, the authorization server 220 transmits the approval to the payment terminal 202 over a network 104 (i.e., generating the approval of the healthcare service).); and
- the approval module is configured to approve issuance of a full payment to the healthcare provider for the healthcare service if the healthcare service is approved (Paradis, paragraphs [0089], [0097], [0098], and [0101]; Paragraph [0097] teaches that the authorization server 220 is able to approve a request by one individual for a particular healthcare-related good or service.  Paragraph [0098] teaches that the authorization server transmits, to the payment terminal, an approval of the transfer of the at least a portion of the insurance settlement funds, responsive to a determination that the at least one of the CPT code, the ICD code, the FDA drug identifier, the HCPCS, and the CMS-recognized expense code identifies at least one of a healthcare-related service and a healthcare-related good approved for purchase by the recipient and that the recipient is authorized to receive the at least one of the healthcare-related service and the healthcare-related good from the identified provider (308) (i.e., approving the healthcare service). In one embodiment, the authorization server 220 transmits the approval to the payment terminal 202 over a network 104 (i.e., transmitting the approval notifies the payment terminal that the healthcare service is approved and payment is authorized).  Paragraph [0089] teaches that a fee is transmitted to the payment terminal 202 (i.e., issuing a full payment to the healthcare provider for the approved healthcare service).  Paragraph [0101] teaches that this feature is beneficial for tracking health-related spending for validation of benefit claims.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for tracking and facilitating health-related transactions at the time of the effective filing date of the claimed invention to modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Tran and Tabbaa, to incorporate steps and features directed to (i) approving healthcare services, and (ii) issuing full payment for approved healthcare services, as taught by Paradis, in order to track health-related spending for validation of benefit claims. See Paradis, paragraph [0101]; see also MPEP § 2143 G.

Regarding claim 11,
	- The combination of: Mohtar, as modified in view of: Tran; Tabbaa; and Paradis, teaches the limitations of claim 10 (which depends on claim 11), as described above.
	- Mohtar teaches a system, wherein:
		- the health token is generated and validated using blockchain technology (Mohtar, paragraph [0032]; Paragraph [0032] teaches that the server computers 160 of the healthcare service system 100 may be configured to include the server 201 of FIGS. 2A-3B that executes the healthcare service application 217, which generates, distributes, and manages digital healthcare cryptocurrency (i.e., generating and validating the health tokens) purchased and exchanged between consumers, healthcare providers, and healthcare companies (as shown in FIGS. 2A-2C). The server 201 (via the healthcare service application 217) also executes and records in the blockchain healthcare payment transactions between a user and a healthcare provider (as shown in FIGS. 3A-3B) (i.e., the token is generated and validated using blockchain).).
The motivations and rationales for modifying the method and system for executing healthcare transactions taught by Mohtar, in view of: Tran; Tabbaa; and Paradis, described in the analysis of the obviousness rejection of claim 10 above similarly apply to this obviousness rejection, and is incorporated herein by reference.

Regarding claim 12,
	- The combination of: Mohtar, as modified in view of: Tran; Tabbaa; and Paradis, teaches the limitations of claim 10 (which claim 12 depends on), as described above.
	- Mohtar teaches a system, wherein:
		- the payer computer device is associated with a healthcare insurer with which the patient has a healthcare plan (Mohtar, paragraph [0048]; Paragraph [0048] teaches that the consumer via a user interface on the health insurance company device 202 to the healthcare service application 217 may purchase 215 the second tier tokens from the health insurance company (i.e., the payer is a healthcare insurer).  In some embodiments, the consumer may alternatively or additionally subscribe 216 to a plan with the health insurance company (i.e., the patient has a healthcare plan with the healthcare insurer) to obtain the second tier tokens (or in some embodiments first tier tokens) at a fixed interval and price from the health insurance company.).
The motivations and rationales for modifying the method and system for executing healthcare transactions taught by Mohtar, in view of: Tran; Tabbaa; and Paradis, described in the analysis of the obviousness rejection of claim 10 above similarly apply to this obviousness rejection, and is incorporated herein by reference.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Mohtar (Pub. No. US 2019/0266597); as modified in view of: Tran et al. (Pub. No. US 2018/0117447); Tabbaa et al. (Pub. No. US 2019/0228473); and Paradis et al. (Pub. No. US 2010/0185466), as applied to claim 10 above, and further in view of:
- Basri (Pub. No. US 2016/0321412).

Regarding claim 13,
	- The combination of: Mohtar, as modified in view of: Tran; Tabbaa; and Paradis, teaches the limitations of claim 10 (which claim 13 depends on), as described above.
	- The combination of: Mohtar, as modified in view of: Tran; Tabbaa; and Paradis, does not explicitly teach a system, wherein:
		- the provider interface module is configured to submit a request for additional data to the provider computer device if the healthcare service is not approved.
	- However, in analogous art of systems and methods for facilitating healthcare transactions, Basri teaches a system, wherein:
		- the provider interface module is configured to submit a request for additional data to the provider computer device if the healthcare service is not approved (Basri, paragraphs [0019] and [0110]; Paragraph [0110] teaches that if the procedure is not authorized (i.e., the healthcare service is not approved) or only partially authorized, the user may communicate with the Payer via live chat or telephone regarding the denial 52.  The Payer may provide the Patient of Referring Physician with web-based links to request additional data or input to make the authorization via chat, email, text, or phone (i.e., the provider is able to submit a request for additional data if the healthcare service is not approved).  Paragraph [0019] teaches that this feature is beneficial for the referring user (i.e., a physician) to determine approval by the payer for a referral.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for facilitating healthcare transactions at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Tran; Tabbaa; and Paradis, to incorporate a step and feature directed to enabling a referring physician to request additional data or input to make an authorization if a procedure is not authorized, as taught by Basri, in order to enable the referring user to determine approval by the payer for a referral. See Basri, paragraph [0019]; see also MPEP § 2143 G.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Mohtar (Pub. No. US 2019/0266597); as modified in view of: Tran et al. (Pub. No. US 2018/0117447); Tabbaa et al. (Pub. No. US 2019/0228473); and Paradis et al. (Pub. No. US 2010/0185466), as applied to claim 10 above, and further in view of:
- Nusbaum et al. (Pub. No. US 2018/0039744).

	Regarding claim 14,
	- The combination of: Mohtar, as modified in view of: Tran; Tabbaa; and Paradis, teaches the limitations of claim 10 (which claim 14 depends on), as described above.
	- Mohtar teaches a system, wherein:
		- the patient’s computer device includes a health token application downloaded thereon which allows the patient to obtain the health token for payment of the healthcare service at a display interface (Mohtar, paragraph [0056]; Paragraph [0056] teaches that a consumer 202 interested in purchasing healthcare services at the determined prices may communicate (via a user interface on the computer computing device 202 to the healthcare service application 217) (i.e., the patient’s computer device includes a health token application downloaded on it) to execute a purchase transaction 249 of an amount of healthcare cryptocurrency 255 at the determined price.  Upon completion of the purchase, the sales and pricing sector module 241 puts the purchased amount of healthcare cryptocurrency 255 in the encrypted digital wallet couple to the consumer’s healthcare service account (i.e., obtaining the health token for payment of the healthcare service at the patient’s computing device).).
	- Tabbaa teaches a system, comprising:
		- selecting the healthcare service (Tabbaa, paragraph [0028]; Paragraph [0028] teaches that the user inputs include the insurance company where coverage is sought and the medical procedure, treatment or medicine for what coverage is being requested (i.e., selecting the healthcare service).  Paragraph [0015] teaches that this feature is beneficial for providing an efficient and effective way to submit material to an insurance company in a document to support why treatment is medically necessary for a patient and to specifically address information necessitated by the insurance company.).
	- The combination of: Mohtar, as modified in view of: Tran; Tabbaa; and Paradis, does not explicitly teach a system, wherein the health token application allows the patient to:
		- view an out-of-pocket cost for the healthcare service, select the healthcare service, and pay any out of pocket cost for the healthcare service.
	- However in analogous art of systems and methods for facilitating payment of healthcare services, Nusbaum teaches a system, further comprising:
		- viewing an out-of-pocket cost for the healthcare service (Nusbaum, paragraph [0052]; Paragraph [0052] teaches that the display screen or the main screen 900 will obtain costs associated with the healthcare provider 14 and services rendered by the healthcare provider 14 so out-of-pocket costs can be accessed by both the system 10 and the patient 12 (i.e., displaying the out-of-pocket costs for the patient to view).); and
- paying any out-of-pocket cost for the healthcare service (Nusbaum, paragraphs [0040] and [0054]; Paragraph [0040] teaches that in step 700, the system 10 then automatically draws an out-of-pocket payment amount of the patient from one of the payment accounts stored in the system 10 by the patient 12 and transfers the payment amount to the healthcare provider 14, in step 800 (i.e., paying the out-of-pocket costs for the healthcare service). Paragraph [0054] teaches that this feature is beneficial for collecting out-of-pocket costs instantaneously at the time of service provided by the healthcare provider 14 to the patient 12, thereby minimizing post-appointment collection efforts and dramatically increasing cash flow to the healthcare provider 14.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for facilitating payment of healthcare services at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Tran; Tabbaa; and Paradis, to incorporate steps and features directed to (i) displaying the out-of-pocket costs for healthcare services to patients, and (ii) automatically paying the out-of-pocket amount from the patient’s account, as taught by Nusbaum, in order to collect out-of-pocket costs instantaneously at the time of service provided by the healthcare provider to the patient, thereby minimizing post-appointment collection efforts and dramatically increasing cash flow to the healthcare provider. See Nusbaum, paragraph [0054]; see also MPEP § 2143 G.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Mohtar (Pub. No. US 2019/0266597); as modified in view of: Tran et al. (Pub. No. US 2018/0117447); Tabbaa et al. (Pub. No. US 2019/0228473); Paradis et al. (Pub. No. US 2010/0185466); and Nusbaum et al. (Pub. No. US 2018/0039744), as applied to claim 14 above, and further in view of:
- Li (Pub. No. US 2018/0247063).

	Regarding claim 15,
		- The combination of: Mohtar, as modified in view of: Tran; Tabbaa; Paradis; and Nusbaum, teaches the limitations of claim 14 (which claim 15 depends on), as described above.
		- The combination of: Mohtar, as modified in view of: Tran; Tabbaa; Paradis; and Nusbaum, does not explicitly teach a system, wherein:
			- the patient interface module is configured to issue the health token to the patient after collecting payment from the patient that includes the patient’s out-of-pocket cost for the healthcare service.
		- However, in analogous art of systems and methods for secure data transactions, Li teaches a system, configured to:
			- issue the health token to the patient after collecting payment from the patient that includes the patient’s out-of-pocket cost for the health service (Li, paragraph [0112]; Paragraph [0112] teaches that a data transaction platform receives a key (i.e., a token), sent by a data seller and used for encrypting data for sale, and sends the key to a device of a data buyer after receiving money paid by the data buyer (i.e., issuing the token to the patient after collecting payment from the patient) through the device of the data buyer.  Paragraph [0112] teaches that this feature is beneficial for enhancing data security in a data transaction process by avoiding the risk that sold data can be used for other purposes.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for secure data transactions at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Tran; Tabbaa; Paradis; and Nusbaum, to incorporate a step and feature directed to issuing the token after collecting payment from the user, as taught by Li, in order to enhance data security in a data transaction process by avoiding the risk that sold data can be used for other purposes. See Li, paragraph [0112]; see also MPEP § 2143 G.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Mohtar (Pub. No. US 2019/0266597); as modified in view of: Tran et al. (Pub. No. US 2018/0117447); Tabbaa et al. (Pub. No. US 2019/0228473); Paradis et al. (Pub. No. US 2010/0185466); and Nusbaum et al. (Pub. No. US 2018/0039744), as applied to claim 14 above, and further in view of:
- Inotay et al. (Pub. No. US 2015/0269559).

Regarding claim 16,
		- The combination of: Mohtar, as modified in view of: Tran; Tabbaa; Paradis; and Nusbaum, teaches the limitations of claim 14 (which claim 16 depends on), as described above.
		- Mohtar teaches a system, wherein:
			- the provider computer device includes the health token application downloaded thereon (Mohtar, paragraphs [0028] and [0032]; Paragraph [0028] teaches that the method utilizes a computer application (i.e., a computer-downloadable health token application) that establishes relationships between consumers, healthcare providers, and health insurance companies and facilitates digital distribution of the two-tiers of healthcare cryptocurrency based on the established relationships.  For example, paragraph [0032] teaches that the server computers 160 may be configured to further include a healthcare provider server 203 of FIGS. 2A-3B, which communication (via the healthcare service application 217 (i.e., a computer-downloadable health token application)) with consumers to acquire payment of healthcare cryptocurrency for healthcare services and with healthcare insurance companies to sell acquired healthcare cryptocurrency (i.e., the computer-downloadable health token application is used by healthcare providers).).
		- The combination of: Mohtar, as modified in view of: Tran; Tabbaa; Paradis; and Nusbaum, does not explicitly teach a system, wherein the health token application allows the healthcare provider to:
			- scan the health token stored in the patient’s digital wallet, embed data pertaining to the healthcare service into the health token, and submit the health token to the payer computer device for redemption.
		- However, in analogous art of token authorization methods and systems, Inotay teaches a method, comprising:
			- scanning the health token stored in the patient’s digital wallet (Inotay, paragraph [0153]; Paragraph [0153] teaches that the generated token is associated with the authorization such that when the token is scanned by a payee (i.e., scanning the health token stored in the patient’s digital wallet), the token server, such as via the authorizer, may transmit the authorization advice request or request to make payment based on the approved authorization request.);
- embedding data pertaining to the healthcare service into the health token (Inotay, paragraph [0153]; Paragraph [0153] teaches that the token generator may generate a token encoding any data (i.e., embedding data into the token) to identify or represent the approved authorization request and/or the payment amount via the payment instrument.); and
- submitting the health token to the payer computer device for redemption (Inotay, paragraphs [0146], [0147], and [0152]; Paragraph [0146] teaches that the token generator sends a request or communication to the authorizer to authorize the payment amount via the payment instrument.  The token generator may receive a response or indicator from the authorizer that such payment amount has been approved or authorized.  Responsive to the approval or authorization, the token generator generates a token to represent the payment amount via the payment instruction, such as a single use payment token.  Paragraph [0147] further teaches that the authorizer 814 may be configured to receive a token, such as a token scanned from the payee client 102 and transmitted to the token server (i.e., submitting the scanned token to the payer).  In some implementations, the server and/or authorizer 814 receives the scanned token from the payee client 102.  Paragraph [0152] teaches that these features are beneficial for securing the funds on a payment instrument and ensuring the funds are available to complete a transaction.).
Therefore, it would have been obvious to one of ordinary skill in the art of token authorization methods and systems at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Tran; Tabbaa; Paradis; and Nusbaum, to incorporate steps and features directed to: (1) scanning the tokens; (2) embedding data onto the tokens; and (3) submitting the tokens to the payer, as taught by Inotay, in order to: (i) secure the funds on a payment instrument; and (ii) ensure the funds are available to complete a transaction. See Inotay, paragraph [0152]; see also MPEP § 2143 G.

Regarding claim 17,
		- The combination of: Mohtar, as modified in view of: Tran; Tabbaa; Paradis; Nusbaum; and Inotay, teaches the limitations of claim 16 (which claim 17 depends on), as described above.
	- Paradis teaches a system, wherein:
		- the approval module is configured to approve the healthcare service based at least on the data embedded in the health token (Paradis, paragraph [0098]; Paragraph [0098] teaches that the authorization server (i.e., an approval module) transmits, to the payment terminal, an approval of the transfer of the at least a portion of the insurance settlement funds, responsive to a determination that the at least one of the CPT code, the ICD code, the FDA drug identifier, the HCPCS, and the CMS-recognized expense code identifies at least one of a healthcare-related service (i.e., data embedded in the health token that pertains to the healthcare service) and a healthcare-related good approved for purchase by the recipient and that the recipient is authorized to receive the at least one of the healthcare-related service (i.e., approving the healthcare service based on the embedded data) and the healthcare-related good from the identified provider (308).  Paragraph [0101] teaches that this feature is beneficial for tracking health-related spending for validation of benefit claims.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for tracking and facilitating health-related transactions at the time of the effective filing date of the claimed invention to modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Tran; Tabbaa; Paradis; Nusbaum; and Inotay, to incorporate a step and feature directed to approving healthcare services based on embedded healthcare service data, as taught by Paradis, in order to track health-related spending for validation of benefit claims. See Paradis, paragraph [0101]; see also MPEP § 2143 G.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Mohtar (Pub. No. US 2019/0266597); in view of:
- Nusbaum et al. (Pub. No. US 2018/0039744);
- Tabbaa et al. (Pub. No. US 2019/0228473); and
- Paradis et al. (Pub. No. US 2010/0185466).

	Regarding claim 19,
		- Mohtar teaches:
			- a computer-implemented method for expediting processing of a payment for a patient’s healthcare service with a healthcare provider, comprising (Mohtar, paragraph [0005]; Paragraph [0005] computer methods, systems, and program products for executing healthcare transactions.):
				- providing the patient with a list of healthcare services at a display interface of a computer device of the patient (Mohtar, paragraph [0060]; Paragraph [0060] teaches that the registered consumer via a user interface on the consumer device 202 (i.e., a display interface) to the healthcare service application 217 consults a published list of published healthcare cryptocurrency prices for healthcare services within the consumer’s area (i.e., providing a list of healthcare services to the patient).  The healthcare service application 217 may generate the list based on payment transactions (in healthcare cryptocurrency) recorded on the blockchain for healthcare services previously performed in the consumer’s area.);
				- prior to the healthcare service being rendered, issuing the patient a health token for future payment of the healthcare service, the health token being generated using blockchain technology and being stored in the patient’s computer device (Mohtar, paragraphs [0032] and [0047]; Paragraph [0032] teaches that the server computers 160 of the healthcare service system 100 may be configured to include the server 201 of FIGS. 2A-3B that executes the healthcare service application 217, which generates, distributes, and manages digital healthcare cryptocurrency (i.e., generating the health tokens) purchased and exchanged between consumers, healthcare providers, and healthcare companies (as shown in FIGS. 2A-2C). The server 201 (via the healthcare service application 217) also executes and records in the blockchain healthcare payment transactions between a user and a healthcare provider (as shown in FIGS. 3A-3B) (i.e., the token is generated using blockchain technology).  Paragraph [0047] teaches that the consumer via a user interface on the health insurance company device 202 to the healthcare service application 217 may purchase 207 (engage in a payment transaction for) a health related service from the healthcare provider using the second tier tokens (i.e., issuing the patient a health token as cryptocurrency for future payment of a healthcare service), which are placed in the encrypted digital wallet of the consumer (i.e., the token is stored in the digital wallet of the patient on the computer device).); and
			- receiving the health token from the healthcare provider after the healthcare provider renders the healthcare service, receives the health token from the patient for payment of the healthcare service, and embeds data pertaining to the healthcare service into the health token (Mohtar, paragraphs [0044] and [0064]; Paragraph [0044] teaches that the healthcare provider via a user interface on the healthcare provider device 203 to the healthcare service application 217 may directly sell 210 (e.g., for other digital currency, U.S. currency, foreign government currency, fiat currency, and such) the first tier tokens to other service providers, consumers, and health insurance companies registered with the healthcare service application 217 (i.e., selling the tokens is interpreted as the equivalent of “receiving the health token form the healthcare provider”).  Paragraph [0064] teaches the healthcare service application 217 forwards 353 the payment transaction 341 to the health care provider via a user interface to the healthcare provider device 203.  The healthcare provider confirms the payment transaction 341 by signing the payment transaction 341 with the healthcare provider's private key 343. In response to the healthcare provider signing the payment transaction 341, the healthcare service application 217 transfers the payment amount from the digital wallet of the consumer to the digital wallet of the healthcare provider (i.e., receiving the health token from the patient for payment of the healthcare service).).
		- Mohtar does not explicitly teach a method, comprising:
			- presenting the patient with an exact out-of-pocket cost for each of the healthcare services at the display interface;
			- allowing the patient to select a desired healthcare service from the list;
			- collecting from the patient a payment corresponding to the out-of-pocket cost for the selected healthcare service if the selected healthcare service includes an out-of-pocket cost;
			- determining if the healthcare service is approved based at least on the
data embedded in the health token; and
- providing a full payment to the healthcare provider for the healthcare
service upon approval of the healthcare service.
		- However, in analogous art of systems and methods for facilitating payment of healthcare services, Nusbaum teaches a method, comprising:
			- presenting the patient with an exact out-of-pocket cost for each of the healthcare services at the display interface (Nusbaum, paragraph [0052]; Paragraph [0052] teaches that the display screen or the main screen 900 will obtain costs associated with the healthcare provider 14 and services rendered by the healthcare provider 14 so out-of-pocket costs can be accessed by both the system 10 and the patient 12 (i.e., presenting the out-of-pocket costs for the healthcare service to the patient on a display interface).); and
- collecting from the patient a payment corresponding to the out-of-pocket cost for the selected healthcare service if the selected healthcare service includes an out-of-pocket cost (Nusbaum, paragraphs [0040] and [0054]; Paragraph [0040] teaches that in step 700, the system 10 then automatically draws an out-of-pocket payment amount of the patient from one of the payment accounts stored in the system 10 by the patient 12 (i.e., collecting form the patient a payment including the out-of-pocket cost for the healthcare service prior to issuing the health token to the patient) and transfers the payment amount to the healthcare provider 14, in step 800.).  Paragraph [0054] teaches that this feature is beneficial for collecting out-of-pocket costs instantaneously at the time of service provided by the healthcare provider 14 to the patient 12, thereby minimizing post-appointment collection efforts and dramatically increasing cash flow to the healthcare provider 14.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for facilitating payment of healthcare services at the time of the effective filing date of the claimed invention to modify the method and system for executing healthcare transactions taught by Mohtar, to incorporate steps and features directed to (i) displaying the out-of-pocket costs for healthcare services to patients, and (ii) automatically collecting the out-of-pocket costs for the healthcare services from the patient, as taught by Nusbaum, in order to collect out-of-pocket costs instantaneously at the time of service provided by the healthcare provider to the patient, thereby minimizing post-appointment collection efforts and dramatically increasing cash flow to the healthcare provider. See Nusbaum, paragraph [0054]; see also MPEP § 2143 G.
		- Further, in analogous art of methods and systems for facilitating healthcare transactions, Tabbaa teaches a method, further comprising:
			- allowing the patient to select a desired healthcare service from the list (Tabbaa, paragraphs [0015] and [0028]; Paragraph [0028] teaches that the user inputs include the insurance company where coverage is sought and the medical procedure, treatment or medicine for what coverage is being requested (i.e., allowing the patient to select the healthcare service).  Paragraph [0015] teaches that this feature is beneficial for providing an efficient and effective way to submit material to an insurance company in a document to support why treatment is medically necessary for a patient and to specifically address information necessitated by the insurance company.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for facilitating healthcare transactions at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of Nusbaum, to incorporate a step and feature directed to allowing the user to select a desired healthcare service for requesting coverage, as taught by Tabbaa, in order to (i) provide an efficient and effective way to submit material to an insurance company in a document to support why treatment is medically necessary for a patient; and (ii) specifically address information necessitated by the insurance company. See Tabbaa, paragraph [0015]; see also MPEP § 2143 G.
	- Still further, in analogous art of methods and systems for tracking and facilitating health-related transactions, Paradis teaches a method, comprising:
			- determining if the healthcare service is approved based at least on the data embedded in the health token (Paradis, paragraphs [0092] and [0100]; Paragraph [0092] teaches an authorization server 220 which accesses a mapping associating identifiers of providers, goods and services with instructions regarding whether to approve or deny requests for the identified goods and services when provided by the identified providers (i.e., rules for determining if healthcare services are approved based on embedded healthcare data).  Paragraph [0100] teaches that an authorization server 220 determines that the at least one of the healthcare-related service and the healthcare-related good is not approved for purchase by the recipient (i.e., determining if the healthcare service is approved).  For example, paragraph [0100] teaches that in one of these embodiments, the recipient may have attempted to purchase a prescription drug not approved for the condition for which the insurance settlement funds were disbursed.); and
- providing a full payment to the healthcare provider for the healthcare service upon approval of the healthcare service (Paradis, paragraphs [0089], [0097], [0098], and [0101]; Paragraph [0097] teaches that the authorization server 220 is able to approve a request by one individual for a particular healthcare-related good or service.  Paragraph [0098] teaches that the authorization server transmits, to the payment terminal, an approval of the transfer of the at least a portion of the insurance settlement funds, responsive to a determination that the at least one of the CPT code, the ICD code, the FDA drug identifier, the HCPCS, and the CMS-recognized expense code identifies at least one of a healthcare-related service and a healthcare-related good approved for purchase by the recipient and that the recipient is authorized to receive the at least one of the healthcare-related service and the healthcare-related good from the identified provider (308) (i.e., approving the healthcare service). In one embodiment, the authorization server 220 transmits the approval to the payment terminal 202 over a network 104 (i.e., transmitting the approval notifies the payment terminal that the healthcare service is approved and payment is authorized).  Paragraph [0089] teaches that a fee is transmitted to the payment terminal 202 (i.e., issuing a full payment to the healthcare provider for the approved healthcare service).  Paragraph [0101] teaches that this feature is beneficial for tracking health-related spending for validation of benefit claims.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for tracking and facilitating health-related transactions at the time of the effective filing date of the claimed invention to further modify the method and system for executing healthcare transactions taught by Mohtar, as modified in view of: Nusbaum and Tabbaa, to incorporate steps and features directed to (i) determining whether to approve healthcare services, and (ii) issuing full payment for approved healthcare services, as taught by Paradis, in order to track health-related spending for validation of benefit claims. See Paradis, paragraph [0101]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686